NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 11, 2014 
                               Decided December 12, 2014 
                                             
                                         Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
                            
                           ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐1423 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 13 CR 181‐1 
DEMETRIUS HARRIS,                                 
      Defendant‐Appellant.                       Thomas M. Durkin, 
                                                 Judge. 
 
                                        O R D E R 

       Demetrius Harris sold a total of 281 grams of heroin to a confidential informant 
over the course of seven occasions. He pleaded guilty to distributing 100 or more grams 
of a mixture containing heroin. See 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i). Prior drug 
convictions made him a career offender, see U.S.S.G. § 4B1.1(a), and the district court 
sentenced him below the guidelines range to 204 months’ imprisonment. Harris filed a 
notice of appeal, but his appointed lawyer asserts that the appeal is frivolous and seeks 
to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Harris has not accepted our 
invitation to respond to counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief 
that explains the nature of the case and addresses the issues that an appeal of this kind 
might be expected to involve. Because counsel’s analysis appears to be thorough, we 
No. 14‐1423                                                                            Page 2 
 
limit our review to the subjects that counsel has discussed. See United States v. Bey, 748 
F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

       Counsel tells us that Harris does not wish to challenge his guilty plea and thus 
appropriately forgoes discussing the voluntariness of the plea or the adequacy of the 
plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States 
v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Counsel next considers whether Harris could challenge his designation as a career 
offender, see U.S.S.G. § 4B1.1, but properly concludes that such a challenge would be 
frivolous. Harris already had been convicted of two felony controlled‐substance offenses 
(delivery of .2 grams of heroin in 2000, 720 ILCS § 570/401(d) (2000), and delivery of 2 
grams of crack cocaine in 2003, id. § 570/401(c)(2) (2002)), as well as aggravated fleeing in 
2012, a crime of violence, see United States v. Smith, 721 F.3d 904, 906 (7th Cir.), cert. denied, 
134 S. Ct. 660 (2013); Welch v. United States, 604 F.3d 408 (7th Cir. 2010).   

       Counsel also considers whether Harris could argue that his 204‐month sentence 
(below the 262–327 month calculated range) is unreasonable and correctly concludes 
that such a challenge would be frivolous. A below‐guidelines sentence is presumptively 
reasonable. Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Martinez, 650 
F.3d 667, 671 (7th Cir. 2011). Counsel has not identified a reason to disturb that 
presumption, nor can we. The court considered the relevant 18 U.S.C. § 3553(a) factors, 
highlighting Harris’s history of “continuous criminal conduct,” see id. § 3553(a)(1), and 
the need both for specific deterrence because of Harris’s long criminal past and for 
general deterrence because of the prevalence of drug dealing in his community, see id. 
§ 3553(a)(2)(B).   

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.